Order                                                                                            Michigan Supreme Court
                                                                                                       Lansing, Michigan

  September 18, 2007                                                                                         Clifford W. Taylor,
                                                                                                                     Chief Justice

                                                                                                           Michael F. Cavanagh
                                                                                                           Elizabeth A. Weaver
                                                                                                                  Marilyn Kelly
                                                                                                             Maura D. Corrigan
  Rehearing No. 537                                                                                        Robert P. Young, Jr.
                                                                                                           Stephen J. Markman,
                                                                                                                          Justices
  5 November 2006

  130194 

  130196 



  THE GREATER BIBLE WAY TEMPLE OF 

  JACKSON, 

             Plaintiff-Appellee, 

                                                                        SC: 130194, 130196      

  v                                                                     COA: 250863, 255966       

                                                                        Jackson CC: 01-003614-AS
  CITY OF JACKSON, JACKSON PLANNING
  COMMISSION, and JACKSON CITY COUNCIL,
                   Defendants-Appellants.
  ---------------------------------------------------------------
  THE GREATER BIBLE WAY TEMPLE OF 

  JACKSON, 

             Plaintiff-Appellee, 

  v
  CITY OF JACKSON, JACKSON PLANNING 

  COMMISSION, and JACKSON CITY COUNCIL, 

             Defendants-Appellants.   

  _________________________________________


          In this cause, a motion for rehearing is considered and it is DENIED.




                               I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 18, 2007                  _________________________________________
                                                                                   Clerk